UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE TERRELL ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:01-cr-00077-H-1)


Submitted:   June 1, 2010                  Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Terrell Rogers, Appellant Pro Se. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence Terrell Rogers seeks to appeal the district

court’s   order    granting   his     motion    for    reduction     of   sentence

under 18 U.S.C. § 3582 (2006).          In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A) *; see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal   in    nature     and    Rule    4(b)(1)(A)    appeal

period applies).       With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                     Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

           The     district   court    entered       its    order   granting   the

motion for reduction of sentence on March 16, 2009. The notice

of appeal was filed on October 30, 2009.                   Because Rogers failed

to file a timely notice of appeal or to obtain an extension of

     *
       Fed. R. App. P. 4 was amended effective December 1, 2009,
to establish a fourteen-day appeal period. Additionally, Fed. R.
App. P. 26, governing computation of time periods, was amended
effective December 1, 2009, to require counting all calendar
days, rather than omitting weekends and holidays, as formerly
required. Because the prior version of the rules applies in this
appeal, that is the version cited in this opinion.




                                        2
the appeal period, we grant the Government’s motion to dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3